Citation Nr: 1532171	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  11-16 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for left knee strain (hereinafter "left knee disability) prior to July 23, 2014 and entitlement to an increased initial rating in excess of 20 percent from July 23, 2014.  

2.  Entitlement to service connection for right knee disability, to include as secondary to service-connected disabilities.  

3.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

J. Seay, Counsel




INTRODUCTION

The Veteran served on active duty from June 1978 to October 1980.  

These matters come before the Board of Veterans' Appeals (Board) on appeal of rating decisions issued in March 2009 and July 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In this case, the Board characterized the issue on appeal as entitlement to a higher initial rating.  The March 2009 rating decision granted the issue for entitlement to service connection for bone chip of the left knee and assigned a 10 percent initial rating effective August 21, 2008.  Within the one-year period from notification of the March 2009 rating decision, VA received a statement from the Veteran in September 2009.  He requested a re-evaluation.  While he did not specifically mention his left knee, the Board will resolve any doubt in his favor, and finds that his statement constitutes a timely notice of disagreement with respect to the initial rating assignment for his left knee disability.  38 C.F.R. § 20.201 (2014).  As such, the issue is characterized as shown on the title page of this decision.

The March 2009 rating decision granted entitlement to service connection for bone chip of left knee, later characterized as patellofemoral syndrome, left knee, currently characterized as left knee strain, and referred to by the Board in this decision as left knee disability.  The March 2009 rating decision assigned an initial rating of 10 percent for the left knee disability effective August 21, 2008, the date that the Veteran's claim for service connection was received by VA.  Subsequently, an April 2015 rating decision granted a higher initial rating of 20 percent for the left knee disability effective July 23, 2014, the date of a VA examination report.  Staged ratings have been created and the issue on appeal has been characterized as it appears on the title page of this decision.  See AB v. Brown, 6 Vet. App. 35 (1993) (in an appeal in which the veteran expresses general disagreement with the assignment of a particular rating and requests an increase, the AOJ and the Board are required to construe the appeal as an appeal for the maximum benefit allowable by law or regulation).

In April 2014, the Board remanded the Veteran's case for additional development.  The issues remanded by the Board included the issues for entitlement to service connection for a foot disorder, to include flat feet, and bunions and entitlement to service connection for bilateral camel toes.  The April 2015 rating decision granted service connection for "foot disorder pes planus flat feet with bunions", granted service connection for right camel toes and granted service connection for left camel toes.  This action represents a total grant of the benefits sought with respect to these issues and the issues are not before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

In August 2008, the Veteran appointed the North Carolina Division of Veterans Affairs as his representative.  See VA Form 21-22a, received August 2008.  In August 2011, representation was cancelled by the North Carolina Division of Veterans Affairs as the Veteran worked with a non-VA accredited individual.  A VA notice letter was sent to the Veteran in April 2014 and informed him that there was no record of an appointment of a service organization or representative to assist him with his claim.  The Veteran was advised that he could contact VA for a listing of the recognized Veterans' Service Organizations and/or representatives.  There is no indication that the Veteran has sought representation and he is recognized by the Board as pro se.   

The issues of entitlement to service connection for right knee disability, to include as secondary to service-connected disabilities and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  Prior to July 23, 2014, with consideration of the clinical findings and functional impairment/loss of the left knee, the left knee disability was mild and not more comparable to malunion of the tibia and fibula with moderate knee disability, and not more comparable to extension of the leg limited to 5 degrees or flexion of the leg limited to 60 degrees.   

2.  From July 23, 2014, with consideration of the clinical findings and functional impairment/loss of the left knee, the Veteran's left knee disability is not more comparable to extension of the leg limited to 20 degrees or flexion of the leg limited to 60 degrees.  

CONCLUSIONS OF LAW

1.  Prior to July 23, 2014, the criteria for an initial rating in excess of 10 percent for left knee disability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5262 (2014).

2.  From July 23, 2014, the criteria for an initial rating in excess of 20 percent for left knee disability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A VA notice letter dated in August 2008 satisfied the duty to notify provisions with respect to a claim for service connection and a VA notice letter dated in January 2010 satisfied the duty to notify provisions with respect to a claim for an increased rating and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.  

Further, in this case, the Veteran is appealing the initial rating assignments.  Once service connection has been granted, the context in which the claim initially arose, the claim has been substantiated; therefore, additional VCAA notice under § 5103(a) is not required because the initial intended purpose of the notice has been fulfilled, so any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, thereafter, once a notice of disagreement (NOD) has been filed, for example contesting a downstream issue such as the initial rating assigned for the disability, only the notice requirements for a rating decision and statement of the case (SOC) described in 38 U.S.C. §§ 5104 and 7105 control as to the further communications with the Veteran, including as to what evidence is necessary to establish a more favorable decision with respect to downstream elements of the claim.  38 C.F.R. § 3.159(b)(3).  The Veteran was provided the required SOC discussing the reasons and bases for not assigning higher initial ratings and cited the applicable statutes and regulations.

In addition, VA secured evidence identified by the Veteran to include VA medical treatment records.  Additional VA medical treatment records were obtained and associated with the claims file in accordance with the Board's April 2014 remand.  Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran's Social Security Administration records were also obtained and associated with the claims file.  Id.  

The Veteran was provided VA medical examinations in January 2009, February 2010, and July 2014.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The VA examiners documented the Veteran's reported symptoms related to his left knee, performed physical examinations, recorded range-of-motion findings, and included findings relevant to rating the Veteran's disability according to the rating criteria.  See 38 C.F.R. § 4.71a.  The examinations are adequate.  The Board notes that the Board's April 2014 remand stated that the February 2010 VA examination report was inadequate because it did not contain complete range-of-motion findings and did not note the Veteran's current symptoms.  However, review of the VA examination report shows the report of the Veteran's symptoms and included range-of-motion findings, although it was not noted when pain began.  Further, while the examiner did not specifically note the extension measurement, it was noted that flexion was from 0 to 125 degrees, indicating an extension finding of 0 degrees.  See 38 C.F.R. § 4.71a, Plate II.  Even if the examiner did note specifically note the extension finding, the Board continues to find the clinical findings in the February 2010 VA examination to be relevant and probative of the nature and severity of the Veteran's left knee disability.  Further, the Veteran was provided a VA examination in July 2014, which discussed the range-of-motion findings and symptoms related to the Veteran's left knee, to include its impact on occupational activities and activities of daily living.  The Board's April 2014 remand directive was completed with respect to providing a new and adequate VA examination for the left knee disability.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required).  VA's duty to assist has been met.

There is no indication in the record that any additional evidence, relevant to the issue adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Legal Criteria

Disability ratings are determined by comparing a veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4 (2014).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

The March 2009 rating decision granted entitlement to service connection for bone chip of left knee and assigned a 10 percent initial rating under Diagnostic Codes 5299-5262.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the rating assigned.  The additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2014).  

In the April 2015 rating decision, the AOJ reassigned the Veteran's left knee disability to Diagnostic Code 5261 and granted a 20 percent rating effective July 23, 2014.  In this respect, the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

In this case, the reassignment from Diagnostic Code 5262 to Diagnostic Code 5261 was made to reflect the July 2014 VA examination findings, namely, limitation of extension of the left leg.  The change in the assigned Diagnostic Code is appropriate given the July 2014 examination findings.  As will be discussed in greater detail below, prior to July 23, 2014, the Veteran did not exhibit limitation of extension or flexion to a compensable degree and was rated under Diagnostic Code 5262 as malunion of tibia and fibula with a slight knee disability.  38 C.F.R. § 4.71a, Diagnostic Code 5262.  Separate ratings under Diagnostic Code 5262 and Diagnostic Code 5261 are not appropriate because the terms under Diagnostic Code 5262, such as "slight", "moderate", and "marked"  take into account symptoms of pain and limitation of motion.  Pyramiding, that is the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2014); see Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).  Accordingly, the Board finds that the reassignment was proper.  

Diagnostic Code 5262 rates impairment of the tibia and fibula.  A slight knee or ankle disability with malunion of the tibia and fibula warrants a 10 percent rating.  Malunion of tibia and fibula with a moderate knee or ankle disability warrants a 20 percent rating.  Malunion of tibia and fibula with marked knee or ankle disability warrants a 30 percent rating.  Nonunion of tibia and fibula, with loose motion, requiring brace, warrants a 40 percent rating.  

Words such as "moderate," are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2014).

Diagnostic Code 5260 provides a noncompensable rating when leg flexion is limited to 60 degrees.  A 10 percent rating is warranted for leg flexion limited to 45 degrees.  A 20 percent rating is warranted for leg flexion limited to 30 degrees.  A 30 percent rating is warranted for leg flexion limited to 15 degrees.

Diagnostic Code 5261 provides a noncompensable rating when extension is limited to 5 degrees.  38 C.F.R. § 4.71a.  A 10 percent rating is warranted for leg extension limited to 10 degrees.  A 20 percent rating is for leg extension limited to 15 degrees.  A 30 percent rating is warranted for leg extension limited to 20 degrees.  A 40 percent rating is warranted for leg extension limited to 30 degrees.  A 50 percent rating is warranted for leg extension limited to 45 degrees.

A claimant who has compensable limitation of flexion and limitation of extension of the same leg must be rated separately under Diagnostic Codes 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg.  VAOPGCPREC 9 - 2004 (Sept. 17, 2004).  

The provisions of 38 C.F.R. § 4.40 state that a disability affecting the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  In Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011), the United States Court of Appeals for Veterans Claims ("Court") explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

Analysis

The Board thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Prior to July 23, 2014

As noted above, prior to July 23, 2014, the Veteran's left knee disability was assigned a 10 percent initial rating under Diagnostic Codes 5299-5262.  Effective July 23, 2014, the Veteran's disability was reassigned under Diagnostic Code 5261 due to examination findings that showed limitation of extension and assigned a higher rating of 20 percent under Diagnostic Code 5261. 

The Veteran was provided a VA examination in January 2009.  The claims file was reviewed.  He reported pain in his knees anteriorly.  He took over-the-counter medications and reported flare-ups with strenuous physical activity.  He did not use crutches, braces or canes.  There was no dislocation and no inflammatory arthritis.  There were no limitations on activities of daily living.  He last worked in February 2008.  He was noted to not be out of work because of his knees, but due to another medical condition.  Range-of-motion findings showed extension to 0 degrees and flexion to 140 degrees.  He had pain on extremes of movement.  There was no fatigue, weakness, or lack of endurance.  Repetitive motion did not cause limitation and the examiner stated that it would be mere speculation on the part of the examiner to estimate range of motion lost with flare-up.  The objective evidence reflected painful motion.  There was no edema, effusion, instability, weakness, tenderness, redness, heat, abnormal movement, or guarding of movement.  Weightbearing was good and gait was normal.  There was no ankylosis.  A January 2009 x-ray of the left knee shows an impression of old Osgood-Schlatter's disease, otherwise normal.  

The Veteran was provided a VA examination in February 2010.  The claims file was not reviewed.  The examiner noted that recent x-ray did not reflect a bone chip in the knee.  The Veteran reported left knee symptoms of pain, stiffness, and that the condition affected the motion of the joint.  He did not report giving way, instability, weakness, incoordination, locking episodes, dislocation, or effusion.  He was able to stand more than one hour, but less than three hours.  Concerning functional limitations on walking, he was able to walk more than 1/4 mile but less than one mile.  He used a cane intermittently, but frequently.  He had an antalgic gait.  The summary of joint findings noted effusion, tenderness, and guarding of movement.  There were bumps consistent with Osgood-Schlatter's disease.  On physical examination, there was no objective evidence of pain with active motion on the left side.  Left knee flexion was 0 to 125 degrees.  The examiner did specifically note the extension finding, however, as noted above, it was noted that flexion was from 0 to 125 degrees.  There were no additional limitations following repetitive range-of-motion testing.  The diagnosis was listed as patellofemoral syndrome.  It was noted that his disability had significant effects on employment with impact of decreased mobility and pain.  There were also effects on activities of daily living.  There were moderate effects on chores, moderate effects on exercise, moderate effects on sports, and mild effects on recreation.  The Veteran reported that he could perform jobs allowing frequent times when he can sit down or he can perform sedentary jobs.

VA medical treatment records show complaints of knee pain.  A November 2008 VA treatment record showed a complaint of pain rated as 6/10.  The Veteran reported acute flare-ups and pain was managed by rest.  He stated that his pain interfered with his ability to hold a job.  A January 2009 x-ray reflected old Osgood-Schlatter's disease.  A June 2011 VA treatment record shows that the Veteran reported left knee pain.  On examination, his left knee was within normal limits.  There were no neurological deficits.  A June 2011 x-ray, compared to a January 2009 x-ray, showed that the joint spaces were unremarkable with no degenerative changes.  There was no fracture or subluxation.  There was no joint effusion.  The impression was listed as "unremarkable study."  A January 2012 VA medical treatment record noted the Veteran's complaints of knee pain and would try Gabapentin for pain.  

Social Security Administration records show that the Veteran reported that he could not stand for long periods of time and it was hard to remain on his feet longer than 30 minutes.  

Prior to July 23, 2014, the Veteran was assigned a 10 percent initial rating under Diagnostic Codes 5299-5262.  A rating in excess of 10 percent is not warranted as the clinical findings do not reflect a moderate left knee disability.  Diagnostic Code 5262 assigns ratings based on "slight", "moderate", or "marked" knee or ankle disability.  As these descriptions are not defined by the code or elsewhere in the rating schedule, factors such as degree of limitation of flexion or extension are relevant in determining whether a disability rises to the level of "moderate" or "marked".  Here, the evidence shows flexion, at its worst, to 125 degrees, with no change upon repetitive range-of-motion testing.  Normal flexion is 140 degrees.  38 C.F.R. § 4.71, Plate II.  Extension was normal or "0 degrees" on examination.  Id.  While the Veteran reported intermittent/frequent use of a cane and exhibited guarding of movement, effusion, tenderness, painful motion, and reported pain, stiffness, and effects on motion of the joint, he did not report giving way, instability, weakness, incoordination, locking episodes, dislocation, or effusion of the left knee.  In addition, a June 2011 VA treatment record shows that the Veteran reported left knee pain.  On examination, his left knee was within normal limits.  Taking into consideration the clinical findings and reports of functional impairment and loss, the Board finds that the Veteran's left knee disability is more akin to a "slight" disability of the left knee and not a "moderate" disability to warrant a higher rating under Diagnostic Code 5262.  Furthermore, the evidence does not show nonunion of the tibia or fibula with loose motion to warrant a higher rating of 40 percent.  Therefore, an initial rating in excess of 10 percent is not warranted under Diagnostic Code 5262.    

The Board considered whether separate or higher ratings are warranted under any other pertinent diagnostic codes.  As noted above, Diagnostic Code 5262 takes into account various symptoms and manifestations of the Veteran's left knee, to include consideration of flexion and extension.  However, even if such findings were not considered by Diagnostic Code 5262, separate or higher ratings under the diagnostic codes related to limitation of motion are not warranted.  

Under Diagnostic Code 5260, a noncompensable rating is assigned for flexion limited to 60 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  Flexion was not shown to be limited to less than 125 degrees.  Accordingly, a rating is not warranted under Diagnostic Code 5260.   

Diagnostic Code 5261 provides a noncompensable rating for extension limited to 5 degrees.  The range-of-motion findings do not reflect any findings other than normal or 0 degrees.  While the February 2010 VA examination report only noted that flexion of the left knee was from 0 to 125 degrees, the other evidence simply does not reflect extension limited to 5 degrees or higher.  In fact, the June 2011 VA treatment record shows that the Veteran reported left knee pain, but, on examination, his left knee was within normal limits.  A rating is not warranted under Diagnostic Code 5261.

With respect to the Diagnostic Codes 5260 and 5261, the Board considered the provisions of 38 C.F.R. § 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, even consideration of functional impairment and loss does not warrant the assignment of compensable ratings under Diagnostic Code 5260 and/or 5261.  The clinical findings show complaints of effusion, tenderness, guarding of movement, pain, limited motion, painful motion, and stiffness, which were considered in the assignment of a 10 percent rating under Diagnostic Code 5262.  Again, the range-of-motion findings, at their worst, were 125 degrees of flexion and 0 degrees of extension.  The VA examination reports show that there was no change in range-of-motion findings upon repetitive range-of-motion testing.  While the VA examiners noted that it would be speculation to determine how much motion would be lost during a period of flare-up or repeated use, the Board relies on the clinical findings and finds that the limitation of motion does not warrant compensable ratings under Diagnostic Code 5260 or Diagnostic Code 5261.   

There is no evidence of ankylosis and Diagnostic Code 5256 is not for application.  In addition, the evidence does not reflect any clinical findings of instability or subluxation.  A rating under Diagnostic Code 5257 is not appropriate.  Further, there is no evidence of dislocated cartilage or removal of cartilage and ratings under Diagnostic Codes 5258 and 5259 are not appropriate.  Finally, a rating under Diagnostic Code 5263 is not warranted as there is no evidence of genu recurvatum.

The Veteran is competent to report the symptoms related to his service-connected left knee disability.  His complaints are credible to the extent that they involve musculoskeletal pain.  The Board also acknowledges the lay statements with respect to the Veteran's pain and limited mobility.  However, the Board assigns greater probative value to the clinical findings, wherein the Veteran's complaints and symptoms were documented, and included the objective findings required to rate the Veteran's disability under the relevant schedular criteria. 

In sum, there is no identifiable period that would warrant a rating in excess of 10 percent prior to July 23, 2014.  Staged ratings, other than what are currently assigned, are not appropriate.  See Fenderson, supra.  In light of the above, a preponderance of the evidence is against the claim for an initial rating in excess of 10 percent for left knee disability prior to July 23, 2014.  The benefit-of-the-doubt doctrine does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

From July 23, 2014

As noted above, the April 2015 rating decision reassigned the Veteran's left knee disability under Diagnostic Code 5261 for limitation of extension and assigned a 20 percent rating effective July 23, 2014.  38 C.F.R. § 4.71a.  As noted above, the Board determined that the reassignment of the diagnostic code was proper as the objective evidence first demonstrated limitation of extension on VA examination in July 2014.  Thus, the Board must consider whether an initial rating in excess of 20 percent is warranted from July 23, 2014.    

The Veteran was provided a VA examination on July 23, 2014.  The Veteran's e-folder was reviewed.  The Veteran reported a four to five year history of popping and cracking with weight-bearing.  His symptoms were worse over the past four to five years with limited motion.  He reported flare-ups described as increased pain with walking that can last up to 36 hours.  On examination, the Veteran exhibited left knee flexion to 90 degrees with objective evidence of painful motion beginning at 80 degrees.  He exhibited left knee extension ending at 15 degrees with objective evidence of painful motion at 15 degrees.  He was able to perform repetitive range of motion testing.  Post repetitive range-of-motion findings were noted as 80 degrees of flexion and extension to 15 degrees.  The examiner responded "yes" when asked if the Veteran experienced additional functional impairment and loss following repetitive range of motion testing.  The Veteran had symptoms of less movement than normal, weakened movement, and pain on movement.  He had tenderness or pain to palpation on joint line or soft tissues.  His strength was 4/5 for flexion and extension.  All tests for instability were normal.  There was no history of dislocations or subluxation.  He reported a history of shin splints with no current symptoms.  He had a scar, but it was not painful or unstable and the area was not greater than 39 square centimeters.  He used a cane as a normal mode of locomotion.  X-ray did not reveal degenerative or traumatic arthritis.  Concerning work, walking and standing were limited due to his restricted motion and pain.  The examiner stated that the Veteran could not obtain or keep a job requiring physical work while standing or walking or consistent with his employment or prior job experience.  The examiner was unable to comment on the degree of limited motion during flare-ups or repetitive-use due to variable conditions involved affecting functional ability.

The Veteran's left knee disability is assigned a 20 percent rating under Diagnostic Code 5261.  A higher rating of 30 percent is warranted when leg extension is limited to 20 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  The VA examination report shows extension limited to 15 degrees.  There is no other evidence to demonstrate extension limited to 20 degrees or higher.  Accordingly, a rating in excess of 20 percent is not warranted.

Further, a separate rating is not warranted under Diagnostic Code 5260.  Even considering the range-of-motion findings after repetitive range-of-motion testing, the Veteran's flexion was 80 degrees.  The range-of-motion findings do not reflect flexion limited to even a noncompensable degree, i.e., 60 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  

The Veteran contends that higher ratings are warranted due to functional impairment and loss.  The Board considered the provisions of 38 C.F.R. § 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, the Board finds that any additional functional loss and impairment is not to the degree to warrant a rating in excess of 20 percent under Diagnostic Code 5261 or a compensable rating under Diagnostic Code 5260.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  The July 2014 VA examination report shows that the Veteran reported flare-ups described as "increased pain with walking."  While the Veteran had additional functional impairment following repetitive range-of-motion testing consisting of less movement than normal, weakened movement, and pain on movement, he was still able to extend to 15 degrees and flex to 80 degrees (only a ten degree loss of flexion after repetition).  In light of the above, the Board finds that the findings are not comparable to extension limited to 20 degrees or flexion limited to 60 degrees which would warrant a higher rating under Diagnostic Code 5261 and/or a separate compensable rating under Diagnostic Code 5260.  The Board concludes that the Veteran's left knee symptoms and manifestations are adequately compensated by the assigned rating of 20 percent under Diagnostic Code 5261.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); DeLuca v. Brown, id.

There is no evidence of ankylosis and Diagnostic Code 5256 is not for application.  In addition, the evidence does not reflect any clinical findings of instability or subluxation.  A rating under Diagnostic Code 5257 is not appropriate.  Further, there is no evidence of dislocated cartilage or removal of cartilage and ratings under Diagnostic Codes 5258 and 5259 are not appropriate.  Finally, a rating under Diagnostic Code 5263 is not warranted as there is no evidence of genu recurvatum.

Finally, the Board notes that the Veteran's left knee disability was previously assigned a rating of 10 percent under Diagnostic Code 5262.  A separate or higher rating is not warranted under Diagnostic Code 5262 from July 23, 2014.  

Concerning assignment of a separate rating, Diagnostic Codes 5261 and 5262 have overlapping symptoms as the terms in Diagnostic Code 5262 such as "slight", "moderate", and "marked" allow for consideration of symptoms such as limitation of extension.  See Esteban, supra.  Therefore, a separate rating may not be assigned.  

With respect to a higher rating under Diagnostic Code 5262, a 30 percent rating is warranted when there is malunion of the tibia or fibula with a marked knee disability.  38 C.F.R. § 4.71a, Diagnostic Code 5262.  The Board notes that the Veteran experiences pain, less movement than normal, weakened movement, limitation of motion, use of a cane, decreased mobility, and functional impairment and loss consisting of limitations on standing and walking and flare-ups of increased pain when walking.  However, the July 2014 VA examination report shows that the Veteran could still flex to 80 degrees after repetitive range-of-motion testing, his strength was 4/5, and there was no instability found on examination.   The Board finds that the clinical findings do not reflect manifestations that rise to the level of a "marked" disability.   Further, the evidence does not reflect nonunion of the tibia and fibula with loose motion to warrant a higher rating of 40 percent.  Accordingly, a rating in excess of 20 percent is not warranted under Diagnostic Code 5262.  

The Veteran is competent and credible to report the symptoms related to his service-connected left knee disability such as pain, limited motion, decreased mobility, flare-ups consisting of increased pain when walking, stiffness, and weakness.  The Board also acknowledges the lay statements with respect to the Veteran's pain and limited mobility.  However, the Board assigns greater probative value to the clinical findings, wherein the Veteran's complaints were documented, and include the objective findings required to rate the Veteran's disability under the relevant schedular criteria. 

In sum, there is no identifiable period that would warrant a rating in excess of 20 percent from July 23, 2014.  Staged ratings, other than what are currently assigned, are not appropriate.  See Fenderson, supra.  In light of the above, a preponderance of the evidence is against the claim for an initial evaluation in excess of 20 percent for left knee disability from July 23, 2014.  The benefit-of-the-doubt doctrine does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Extra-schedular Consideration

An extra-schedular rating is a component of a claim for an increased rating. Barringer v. Peake, 22 Vet. App. 242 (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  Accordingly, the Board must consider whether the Veteran's claim for higher ratings must be referred for extra-schedular consideration.

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extra-schedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

The evidence does not establish that the available ratings for the Veteran's left knee disability are inadequate.  Throughout the appeal, the Veteran's symptoms include effusion, tenderness, guarding of movement, stiffness, limited motion, flare-ups consisting of increased pain, painful motion, weakened movement, decreased mobility, use of a cane, and limitations on standing and walking.  Prior to July 23, 2014, the Veteran's disability was rated under Diagnostic Code 5262 for "slight" disability of the left knee.  38 C.F.R. § 4.71a, Diagnostic Code 5262.  Prior to July 23, 2014, the Veteran complained of limited motion, but such was not shown to a compensable degree on examination.  Diagnostic Code 5262 does not define the term "slight," and; therefore, all manifestations of the Veteran's left knee, including limitation of motion and pain and other orthopedic symptoms as noted in the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, were considered when determining the level of severity of the disability.  The rating criteria contemplate and adequately describe the symptomatology of the Veteran's service-connected left knee disability.  From July 23, 2014, the Veteran's left knee disability was reassigned under Diagnostic Code 5261 due to limited extension found on examination in July 2014.  Again, the Board considered the Veteran's symptoms and functional impairment and loss, but found that a higher rating was not warranted under Diagnostic Code 5261.  In this regard, the rating criteria provide for ratings based on limitation of motion, including consideration of pain and other orthopedic factors which must be considered when rating a disability.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  A comparison of the Veteran's symptoms and functional impairment and loss resulting from his service-connected left knee disability with the relevant schedular criteria does not show that his service-connected left knee disability presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  

Based on the above, there is no need to consider whether there are governing norms such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extra-schedular consideration without regard to whether there was marked interference with employment).  Referral for extra-schedular consideration is not warranted.  See VAOPGCPREC 6-96.   

Finally, under Johnson v. McDonald, 762 F. 3d 1362 (Fed. Cir. 2014) , a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit-of-the-doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  


ORDER

Prior to July 23, 2014, entitlement to an initial rating in excess of 10 percent for left knee disability is denied.

From July 23, 2014, entitlement to an initial rating in excess of 20 percent for left knee disability is denied. 


REMAND

In April 2014, the Board remanded the Veteran's case, in part, to obtain a VA examination and opinion with respect to the nature and etiology of the Veteran's right knee disability.  The remand directive requested that the VA examiner also provide an opinion as to whether any right knee disability was caused or aggravated by a service-connected disability.  The Veteran was provided a VA medical examination in July 2014.  In a January 2015 addendum opinion, a VA examiner provided a negative opinion as to whether a right knee disability was related to an injury or disease in service; or, had its onset in service.  In a February 2015 addendum opinion, the examiner provided a negative opinion as to whether a right knee disability was related to active service.  Concerning secondary service connection, the examiner responded that it was "less likely as not" that the right knee disability was proximately due to or the result of the Veteran's service-connected condition.  The rationale for the opinion stated that current medical literature was silent for an osteophytic spurring of the patella related to "flat feet or bunions."  Therefore, since anterior periarticular changes of the patellar were not intra-articular and within the knee joint space, it was less likely than not that the Veteran's right knee condition was related to or caused by or aggravated by biomechanics and anatomical structures of the foot.  However, the examiner did not address the Veteran's service-connected left knee disability and whether there was a connection between the service-connected left knee disability and right knee disability.  See 38 C.F.R. § 3.310 (2014).  A new opinion is required.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Concerning the Veteran's claim for entitlement to a TDIU, the Board finds that this issue is inextricably intertwined with the issue of entitlement to service connection for right knee disability.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that issues are inextricably intertwined and must be considered together when a decision concerning one could have a significant impact on the other).  Accordingly, these issues must be adjudicated together.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the February 2015 VA examiner or another suitably qualified examiner to provide an opinion regarding the nature and etiology of the Veteran's right knee disability.  The claims file must be made available to the examiner and the examiner must indicate that a review was completed.  Following review of the claims file, the examiner is asked to address the following:

a.  Is it at least as likely as not (50 percent probability or more) that the Veteran's right knee disability was caused by any service-connected disability?   

b.  Is it at least as likely as not (50 percent probability or more) that the Veteran's right knee disability was aggravated by any service-connected disability?  

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

A complete rationale must be provided for any opinion reached.

2.  Adjudicate the issue for entitlement to service connection for right knee disability, to include as secondary to service-connected disabilities.  

3.  With respect to the claim for entitlement to a TDIU, following completion of the development discussed above, if the schedular requirements are still not met for any time period on appeal in which TDIU is at issue, the AOJ must consider whether the matter should be referred to the Director of Compensation Service for extra-schedular consideration pursuant to 38 C.F.R. § 4.16(b).  

4.  After the above development has been completed, readjudicate the issues on appeal.  If any benefit sought remains denied, furnish the Veteran a Supplemental Statement of the Case and an appropriate amount of time for response.  Thereafter, return the case to the Board for review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
L. M. BARNARD	
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


